Citation Nr: 1235212	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, including as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of his active service.  He has specifically attributed these disabilities to being involved in multiple firefights while serving in Vietnam.  

Although his service treatment records (STRs) are devoid of any indication that he complained of, or was treated for any hearing disability during his service, given the Veteran's military awards and decorations, his exposure to combat is conceded.  Thus, the provisions of 38 U.S.C.A. § 1154(b) apply to his claims.  As such, service incurrence may be found even though there are no official records of such incurrence in service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (stating that, if a Veteran engaged in combat with the enemy while in active service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service).  Accordingly, the Board also concedes his exposure to hazardous military noise. 

In association with his service connection claim, the Veteran was afforded a VA audiological examination in October 2009.  The results of audiometric testing performed during his examination revealed that although the Veteran experienced some hearing impairment, his impairment did not reach the specified level to be considered a disability under VA regulations.  See 38 C.F.R. § 3.385 (2011).  Nonetheless, the VA examiner provided the opinion that the Veteran's hearing loss was at least as likely as not related to his in-service noise exposure.  The examiner appeared to reach this conclusion largely because the Veteran's STRs did not contain a separation examination report to contradict this finding.  With respect to the Veteran's tinnitus, the examiner provided the opinion that the Veteran's tinnitus was not likely to be related to his military service.  The examiner based this opinion on the fact that the Veteran indicated that he did not notice his tinnitus until about 1973, two years following his separation from service.  The examiner seemingly contradicted this opinion with an earlier indication in the examination report, however, where he noted that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.

As specifically concerning his hearing loss claim, the Board finds that the Veteran is competent to report experiencing the symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  He is not, however, competent to diagnosed hearing loss for VA purposes.  Although such a level of hearing impairment to be considered a disability for VA purposes was not present in the prior VA examination, the Board observes that three years have passed since that prior examination was performed.  Moreover, given the VA examiner's favorable opinion, the Board believes that a current and contemporaneous VA audiological examination would prove beneficial in adjudicating his claim for service for bilateral hearing loss.

Similarly, with respect to his tinnitus claim, the Board finds that the prior VA examination report provided an ambiguous opinion with respect to the etiology of the Veteran's tinnitus.  While on one hand the examiner indicated that the Veteran's hearing loss was at least as likely as not related to in-service noise exposure and that his tinnitus was at least as likely as not a symptom associated with his hearing loss, he also indicated that because the reported approximate date of onset of tinnitus in 1973 was following his separation from active service, his tinnitus was not likely related to his active service.  Therefore, the Board finds that the VA examiner's opinion is not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Thus a new opinion is also warranted with respect to the Veteran's tinnitus claim.  

In remanding this claim, the Board finds it prudent to mention that when a veteran is not shown to meet the regulatory requirements for establishing a "disability" for hearing loss at the time of separation from active service, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection may still be warranted if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, in providing an opinion as the etiology of any diagnosed hearing loss disability (for VA purposes) the VA examiner should address the theory that the Veteran's hearing loss and/or tinnitus are related to his conceded in-service hazardous military noise exposure on a delayed/latent onset basis under Hensley.  

The Board recognizes that the October 2009 VA examiner's opinion raises the possibility of substantiating the Veteran's tinnitus claim on a secondary basis to bilateral hearing loss.  Accordingly, on remand, the Veteran should be provided legally adequate notice for this secondary claim.

Finally, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for tinnitus as secondary to bilateral hearing loss (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all records related to hearing loss and tinnitus, from the Nashville VA treatment facility, dated since June 2011.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed hearing loss (if at a level of impairment to be considered a disability for VA purposes (see 38 C.F.R. § 3.385)) and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.  

If a hearing loss disability is diagnosed pursuant to VA regulations (see 38 C.F.R. § 3.385), the examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his tinnitus disability is proximately due to, the result of, or chronically aggravated (permanently made worse) by his diagnosed bilateral hearing loss.  

In providing these opinions, the examiner should comment specifically on the effect, if any, of the Veteran's noted hazardous military noise exposure on the development of his hearing loss and/or tinnitus.  Specifically, the Veteran has reported that he was involved in many firefights during service and there was one incident when his bunker was hit by a mortar and the concussion from the explosion caused bleeding from his ears and loss of/diminished hearing for several days.  The examiner must also discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


